I feel that, in view of the evidence presented, the lack of any claim by the defendants of any suspicion of fraud in the plaintiff, the unreasonable if not almost confiscatory provisions of the ordinance, when applied to the plaintiff, and the fact that the sale was carried out and consummated in fairness to the public, it would be now futile and unjust to sustain the position of the defendants.
We take the case on this appeal on questions of law and fact, as the facts now exist.
I feel that a decree similar to that entered in the Court of Common Pleas should be here entered.
Although this court did in its former entry decline to hold the case moot, I have grave doubts now as to the correctness of that holding. *Page 550